Citation Nr: 0946781	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).   

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left upper 
extremity. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity prior to December 31, 2008, and in excess of 20 
percent thereafter. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity prior to December 31, 2008, and in excess of 20 
percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in pertinent part, granted service 
connection for PTSD, rated as 30 percent disabling, and 
peripheral neuropathy of the bilateral upper and lower 
extremities, rated 10 percent disabling each.  

During the pendency of this appeal, increased evaluations 
from 10 to 20 percent for peripheral neuropathy of the left 
and right lower extremities were granted by rating decision 
dated in March 2009.  These increases are effective December 
31, 2008, the date a VA examination first showed a worsening 
in severity of the Veteran's peripheral neuropathy of the 
lower extremities.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal, as the 
appellant is generally presumed to be seeking the maximum 
benefit allowed by law or regulation.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the claims for increased ratings 
for peripheral neuropathy of the bilateral lower extremities 
remain on appeal.  

Although a Travel Board hearing was scheduled for July 2007, 
the Veteran withdrew his request for a Board hearing by way 
of a June 2007 letter.  A hearing before a Decision Review 
Officer (DRO) was held in March 2006, and a copy of the 
transcript has been associated with the record.  

These claims were remanded by the Board in November 2008 for 
additional development.  Except for the claims remanded, the 
Veteran's appeal is now ready for appellate review. 

The claims of entitlement to increased disability ratings for 
the Veteran's peripheral neuropathy of the left and right 
upper extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested primarily by 
significant social impairment due to moderate symptoms.

2.  The Veteran's peripheral neuropathy of the left lower 
extremity has been manifested by no more than mild incomplete 
paralysis of the common peroneal nerve prior to December 31, 
2008, and by no more than moderate incomplete paralysis of 
the common peroneal nerve as of December 31, 2008. 

3.  The Veteran's peripheral neuropathy of the right lower 
extremity has been manifested by no more than mild incomplete 
paralysis of the common peroneal nerve prior to December 31, 
2008, and by no more than moderate incomplete paralysis of 
the common peroneal nerve as of December 31, 2008. 

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity prior to December 31, 2008, and in excess of 20 
percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.124a, 
Diagnostic Code 8521 (2009). 

3.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity prior to December 31, 2008, and in excess of 20 
percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.124a, 
Diagnostic Code 8521 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 
 
The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice should generally be provided prior 
to an initial decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The Board notes that for service connection for PTSD and 
peripheral neuropathy of the bilateral lower extremities were 
granted in the May 2005 rating decision and was evaluated as 
30 percent and 10 percent disabling, respectively.  The 
Veteran disagreed with these evaluations of these now 
service-connected disabilities in July 2005.  Thereafter, in 
October 2005, the RO provided notice to the Veteran of the 
Pelegrini II elements of how to establish an increased 
rating.  However, since the Veteran's claims were initially 
for service connection, which has been granted, the Board 
finds that VA's obligation to notify the Veteran was met as 
the claims for service connection were obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, any deficiency in the October 2005 notice 
relating to the Veteran's appeal for an increased rating is 
not prejudicial to the Veteran.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the claims file.  Private medical 
records identified by the Veteran have also been obtained, to 
the extent possible.  The Veteran has not identified any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the present claims.  The Board 
concludes that the duty to assist has, therefore, been 
satisfied with respect to obtaining the Veteran's medical and 
service treatment records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

With respect to the Veteran's PTSD, The RO provided the 
Veteran appropriate VA examinations in February 2005 and 
January 2009.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations of the Veteran's PTSD are adequate, 
as they include a thorough examination of the Veteran, a 
review of the claims file, including the medical records 
contained therein, and generally provide a rationale for the 
opinions stated, relying on and citing to the clinical 
findings made on examination when appropriate.  

The Board notes that in the January 2009 examination, the 
examiner reviewed the Veteran's VA medical records through 
the Computerized Patient Record System (CPRS) prior to the 
examination, but did not have an opportunity to review the 
Veteran's claims file until about two weeks after the 
examination was conducted.  In a January 2009 addendum, the 
examiner noted that the Veteran's claims file had been 
received and reviewed.  In a September 2009 informal hearing 
presentation, the Veteran, through his representative, argues 
that the examiner should have reviewed the claims file prior 
to the examination, and that the claim, therefore, should be 
remanded for a new examination.  The Veteran also points out 
that the examination was conducted on December 31, 2008, and 
that the date of the note for the examination is January 15, 
2009, thus implying that the quality of the examination 
report might be impaired due to the passage of time since the 
actual examination was conducted.  

With respect to this latter point, the Board notes that the 
examination was actually conducted on January 15, 2009, not 
December 31, 2008, which was the date of a different 
examination to assess the Veteran's peripheral neuropathy.  
Thus, there is no issue as to whether the report was 
negatively affected by the passage of time.  Further, the 
Board does not find that the examiner's review of the claims 
file about two weeks after the examination was conducted 
affected the adequacy of the examination.  The examiner did 
not make any changes to his findings after reviewing the 
claims file.  Moreover, the Veteran's PTSD has only been 
treated at VA, and records of this treatment were reviewed 
prior to the examination.  Thus, the Board finds that the 
examination is adequate upon which to base a decision.  To 
remand this claim for the sole purpose of having the examiner 
review the claims file prior to the examination would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

With respect to the Veteran's peripheral neuropathy of the 
lower extremities, the RO provided the Veteran with 
appropriate examinations in February 2005 and December 2008.  
The Board finds that these examinations are more than 
adequate, as they are predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, include appropriate testing, and provide a 
complete rationale for the opinion stated, relying on and 
citing to the clinical findings made on examination.  

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's 
disabilities since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

A.  PTSD

The Veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his PTSD.  For 
the following reasons, the Board disagrees.

The Veteran's service-connected PTSD is evaluated as 30 
percent disabling under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or 
recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's 
classification of the level of psychiatric impairment by a 
GAF score is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.

The Board has reviewed the Veteran's medical records, VA 
examinations, a March 2006 statement by the Veteran's former 
spouse, and the Veteran's own statements and testimony 
regarding the severity of his PTSD. 

An April 2004 VA treatment record reflects the first 
diagnosis of PTSD.  In this record, a mental status 
examination indicated that the Veteran's interpersonal 
attitude was open and cooperative, but tense.  His mood was 
nervous.  His affect was constricted.  There were no 
abnormalities of speech.  His thought process was logical and 
focused.  There were no abnormalities in his thought content.  
His judgment was appropriate.  His self-awareness was 
insightful.  He was a assigned a GAF score of 55. 

In February 2005, the Veteran underwent a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran was taking an anti-depressant called Mirtazapine.  
The Veteran reported that he was in his second marriage, 
which had lasted for 17 years.  The Veteran stated that he 
had poor relations with other people and felt that he should 
be a better father to his children.  He stated that he does 
not like to be around other people or in crowds.  The Veteran 
reported that he had been working at his current job for 28 
years.  He described the setting as just himself and another 
person.  He stated that nothing really bothered him at work.  
Outside of work, he had very limited activities, enjoying 
hunting but not anything else.  

With respect to the Veteran's PTSD symptomatology, he 
reported having disturbed sleep (getting four to five hours 
per night even with medication), irritability, easily 
startled, depressed, lacking enjoyment, socially isolated, 
having poor interpersonal skills, and suffering from 
persistent flashbacks and nightmares.  The Veteran stated 
that his nightmares occur about two to three times a week.  
He stated that, at work, one of the machines would suddenly 
give off a popping sound, and this never fails to upset him.  

On mental status examination, the Veteran was appropriately 
dressed and well-groomed.  He was cooperative and made good 
eye contact.  His affect was somewhat restricted.  He denied 
any suicidal ideation.  He was cognitively intact with fair 
memory.  He stated that he checks locks and stoves before 
going to bed, but the examiner did not find this behavior to 
be part of an obsessive-compulsive disorder.  The Veteran did 
not have any pressure in his speech.  He did not have panic 
attacks.  

The examiner diagnosed the Veteran to have PTSD and assigned 
a GAF score of 60, explaining that this indicates the 
presence of moderate symptoms causing difficulty in social 
functioning.  The examiner further found that there did not 
seem to be any significant impact on the Veteran's work 
ability, although the Veteran described his work as being 
fairly isolative.  The examiner concluded that the Veteran's 
PTSD has significantly impacted his life, particular with 
respect to his ability to form close social relations. 

A June 2005 VA treatment record shows the Veteran's report 
that he and his wife had separated because of his PTSD 
symptomatology.  It is noted that the Veteran's wife, who was 
present at this visit, stated that she was having difficulty 
tolerating the Veteran's irritability and moodiness.  She 
felt a distance between herself and the Veteran, and also 
noted their lack of social interaction with others.  The 
Veteran reported that he had been working a mandatory 58 hour 
week, and he was having periodic flashbacks at work due to 
the odors there.  On examination, the Veteran had adequate 
grooming, was engaged, and forthcoming.  His speech was 
productive and relevant.  His mood was neutral, and he had a 
full range of affect.  He had no delusions or suicidal or 
homicidal ideation.  His thought process was logical.  He was 
oriented to person, place, and time (oriented x 3).  His 
insight was adequate.  The assessment was PTSD, and a GAF 
score of 50 was assigned.  The treating medical professional 
noted that the Veteran's condition had deteriorated, and he 
was not benefitting from the Mirtazapine used to treat his 
depression.  The Veteran was instead prescribed Citalopram.  

In his July 2005 Notice of Disagreement, the Veteran stated 
that he is not close emotionally to his children, and he has 
not talked with or seen his first son in 5 years.  The 
Veteran stated that he believes his actions caused his first 
marriage to fail, and that he was having problems with his 
then-present spouse.  

An August 2005 VA treatment record reflects that the Veteran 
became intoxicated in response to his wife's infidelity and 
received a citation for driving under the influence.  The 
Veteran stated that he does not generally drink.  The author 
of this record noted that she had treated the Veteran for the 
past 4 to 5 years and that the Veteran was not known to 
drink.

A March 2006 Decree of Dissolution of Marriage reflects that 
the Veteran and his wife divorced.

In a March 2006 letter, the Veteran's former spouse stated 
that the Veteran has been affected severely by PTSD.  She 
stated that he repeats himself, is nervous all the time, has 
a lot of anger, and is emotionally unstable.  She stated that 
he does not live in the present, but re-lives the past daily.  
She stated that 70 percent of the reason for the divorce was 
due to the Veteran's PTSD symptoms. 

At the March 2006 hearing before the DRO, the Veteran 
testified that he wakes up two or three times at night in 
sweats, and that he gets up at every noise he hears, getting 
about two hours of uninterrupted sleep each night.  He stated 
that he lost his second marriage because his wife "could not 
take it" any longer.  He stated that he does not want to be 
around crowds, has no friends, and basically wants to stay 
home.  He does not go on vacations because he cannot be 
around people.  The Veteran further testified that he has 
"panic attacks" twice a week triggered by metal popping at 
work, which sounds like mortar rounds.  The Veteran said 
that, when this happens, he gets jittery and light-headed, 
and goes to sit behind a nearby machine until he calms down, 
which takes about 15 or 20 minutes.  The Veteran stated that 
the metal pops about two or three times a day, and each time 
the popping sound triggers the same reaction.  The Veteran 
stated that he missed work a couple of times because of his 
PTSD.  The Veteran testified that he does not have trouble 
remembering what to do at work.  He stated that he has been 
at his present job for 16 years, and that he does not have 
any problems at work.  However, he was written up for 
insubordination a couple of times, most recently two months 
before the hearing.  In this incident, the Veteran resisted 
doing a task that he was asked to do by his supervisor; 
however, he agreed to perform the task when a suspension from 
work was threatened.  The Veteran stated that he has never 
been hospitalized for PTSD.  He stated that he has never been 
diagnosed with a panic disorder or treated for panic attacks.  
The Veteran testified that he did not want to do things 
anymore with anybody, and just wanted to stay home.  He 
stated that he could not get motivated, and it was as if he 
had lost all feeling for everything.  

A June 2006 VA treatment record reflects that the Veteran was 
adequately groomed and engaged.  His speech was productive 
and relevant.  His mood was neutral, and his affect was full.  
His thoughts were logical and reality-based.  His insight and 
judgment were good.  His memory and concentration were 
unimpaired.  He had no suicidal or homicidal ideation.  The 
Veteran was assigned a GAF score of 60.  

In January 2009, the Veteran underwent a second VA 
examination.  He reported having been employed as a factory 
worker for the same company for the past 31 years.  He 
reported his PTSD symptoms include difficulty maintaining 
sleep, irritability, hyper vigilance, exaggerated startle 
response, and a depressed mood at times.  He denied recurrent 
suicidal thoughts or a history of suicide attempts.  On 
examination, the Veteran was appropriately dressed with good 
hygiene, cooperative, friendly, and maintained good eye 
contact.  He was alert and oriented to person, time, and 
place.  He had no psychomotor retardation or agitation or 
abnormal involuntary movement.  His speech was clear, with 
normal rate, amount, and volume.  He described his mood as 
fine.  His affect was slightly constricted, calm, and 
congruent with mood.  His thought process was goal-directed 
and well organized.  He had no suicidal ideation or homicidal 
ideation.  He had no delusions.  He had good insight and 
judgment.  The Veteran was assigned a GAF score of 56-60.  
The examiner noted that the Veteran was experiencing mild to 
moderate PTSD symptoms.  The examiner further found that the 
Veteran's symptoms would cause significant reduced 
productivity and markedly interfere with his ability to 
interact effectively and work efficiently.  

In reviewing the above evidence, the Board finds that the 
Veteran's PTSD does not warrant a 100 or 70 percent rating.  
There is no evidence that the Veteran has gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, exhibits inappropriate behavior, has suicidal 
or homicidal ideation, or is unable, even periodically, to 
maintain his personal hygiene or appearance.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  There is also no evidence 
that the Veteran has disorientation to time or place, or 
memory loss for names of close relatives, his own occupation, 
or his own name.  Further, there is no evidence that the 
Veteran has obsessional rituals which interfere with routine 
activities.  While the Veteran reported at the February 2005 
VA examination that he checks locks and stoves before going 
to bed, the examiner did not find this behavior to be part of 
an obsessive-compulsive disorder.  There is no evidence that 
the Veteran's speech is intermittently illogical, obscure, or 
irrelevant, that he has near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, or impaired impulse control.  
The Veteran does have some difficulty adapting to stressful 
circumstances in that he avoids crowds and drove under the 
influence of alcohol in response to his wife's infidelity.  
However, the Veteran's drunk driving appears to be an 
isolated incident caused by a very stressful circumstance.  
At the hearing the Veteran stated that generally he does not 
have problems at his job, where he works 58 hours a week.  
Finally, the evidence does not show that the Veteran has 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board finds, 
therefore, that the Veteran's PTSD symptoms are not 
consistent with the criteria for a 100 or 70 percent 
disability rating.  

The Veteran's PTSD also does not warrant a 50 percent 
disability rating.  There is no evidence that the Veteran has 
flattened affect (at most his affect is constricted), 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, or impaired abstract thinking.  Furthermore, 
although the Veteran testified at the DRO hearing that he has 
"panic attacks" several times a week, he has never been 
treated for or diagnosed with panic attacks.  Moreover, as a 
layperson, the Veteran does not have the medical expertise or 
training to render a diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, the Veteran is not 
competent to state that his response to the sound of popping 
metal at work is a panic attack in the clinical sense.  Thus 
the Board finds that the competent and credible evidence 
fails to establish that the Veteran has panic attacks more 
than once a week. 

The evidence does established that the Veteran has 
disturbances of motivation and mood in that he has lost 
interest in most activities and does not like to leave the 
house.  The Veteran also has difficulty in establishing and 
maintaining effective social relationships, as he and his 
wife divorced largely due to his PTSD symptoms, he has a 
distant relationship with his children, and he is generally 
socially isolated.  Moreover, the February 2005 VA examiner 
concluded that the Veteran's PTSD has significantly impacted 
his life with respect to forming close social relationships.  
The Board sympathizes with the Veteran's challenges due to 
his PTSD symptoms.  However, while the Board considers the 
extent of social impairment in rating a disability, the Board 
cannot assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  The disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2.

The persuasive and probative evidence is against finding that 
the Veteran exhibits reduced reliability and productivity due 
to his PTSD symptomatology, which is required for a 50 
percent rating.  See 38 C.F.R. § 4.130.  The Board notes that 
the January 2009 VA examiner found that the Veteran's 
symptoms would cause significant reduced productivity and 
markedly interfere with his ability to interact effectively 
and work efficiently.  However, such statement appears 
inconsistent with the evidence of record.  The examiner did 
not explain how the Veteran's PTSD has affected the Veteran's 
ability to work or be productive.  Moreover this conclusion 
is inconsistent with the examiner's finding that the 
Veteran's symptoms were mild to moderate in nature, and the 
fact that the Veteran had been employed by the same company 
for 31 years and worked 58 hours a week.  Finally, the 
Veteran has never alleged that he has reduced productivity at 
work.  He has reported losing only a small amount of time 
from work due to his PTSD.  He has never lost work due to 
hospitalization or treatment for his PTSD.  Moreover, the 
record reflects the Veteran's inconsistent statements as to 
whether his PTSD symptoms affect his work.  While he reported 
a couple of disciplinary actions against him, these appear to 
be isolated incidents in a long career.  Furthermore, the 
Veteran has inconsistently reported the affect his PTSD 
symptoms affect his occupational functioning.  On one hand, 
he has reported having no problems at work, and, on the other 
hand, he has reported having flashbacks and panic attacks due 
to machines, odors, etc. at work.  Thus, the Board does not 
give any weight to the VA examiner's finding or the Veteran's 
statements that the Veteran's PTSD significantly reduces his 
productivity.  The Board notes in this regard that it is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture 
that accurately reflects the elements of disability present.  
See 38 C.F.R. § 4.2.  As the evidence does not show that the 
Veteran exhibits reduced reliability or productivity due to 
his PTSD, a 50 percent rating is not warranted. 

The Board finds rather that the 30 percent disability rating 
most closely approximates the current severity of the 
Veteran's PTSD.  A 30 percent rating is assigned when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but generally 
functions satisfactorily, with routine behavior, self-care, 
and conversation normal.  See 38 C.F.R. § 4.130.  In this 
respect, the Veteran has been able to maintain his employment 
with a single employer for over 31 years, has had minimal 
difficulties dealing with supervisors and other employees, 
and his ability to speak, think, converse, and care for 
himself has always been found to be normal.  Thus, the rating 
of 30 percent adequately reflects the clinically established 
impairment experienced by the Veteran due to his PTSD.  

Moreover, the Board finds that the Veteran's GAF scores 
assigned during the appeal period are consistent with a 30 
percent disability rating.  Here, the Veteran has mostly been 
assigned GAF scores between 55 and 60, indicating that his 
PTSD is in the moderate range of severity.  According to DSM-
IV, a score of 51-60 represents "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  See DSM-IV.

The Board has considered the possibility of staged ratings.  
See Fenderson, supra.  The record contains no evidence 
demonstrating the Veteran is entitled to a higher rating at 
any point since his initial claim for service connection.  
Therefore, no staged ratings are appropriate.  Id.  

The Board has also considered whether the Veteran's claim 
should be referred for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet.App. 111, 
115 (2008).  Generally, the degrees of disability specified 
in the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Under the 
approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule; therefore, the assigned schedular evaluation 
is adequate, and no referral is required.  See VAOPGCPREC 6-
96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)  

The Board finds that the Veteran's PTSD does not warrant 
referral for extraschedular consideration.  His reported 
symptoms are those contemplated by Diagnostic Code 9411.  
There are no symptoms left uncompensated or unaccounted for 
by the assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his PTSD or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  For example, the Veteran has not shown 
that his PTSD has caused marked interference with employment 
or frequent periods of hospitalization.  Thus, the Board 
finds that the available schedular evaluations are adequate 
to rate this disability, and therefore referral for 
extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
an initial disability rating in excess of 30 percent for PTSD 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Peripheral Neuropathy of the Lower Extremities 

The Veteran contends that he is entitled to initial 
disability ratings in excess of 10 percent prior to December 
31, 2008, and ratings greater than 20 percent from December 
31, 2008, for peripheral neuropathy of the lower left and 
right extremities.  For the following reasons, the Board 
concludes that increased ratings are not warranted. 

The Veteran's peripheral neuropathy of the bilateral lower 
extremities has been rated under Diagnostic Code (DC) 8621 in 
38 C.F.R. § 4.124a.  The Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and the demonstrated 
symptomatology.  See id.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has considered whether another rating code is more 
appropriate.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  DC 8621 is used to rate neuritis of the external 
popliteal (common peroneal) nerve.  38 C.F.R. § 4.124a.  
Neuritis is rated on the scale provided for paralysis of the 
nerve involved, except that a maximum rating for neuritis 
cannot be higher than the rating for severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  In this case, neuritis of the 
common peroneal nerve is rated on the same basis as 
Diagnostic Code 8521 (DC 8521), which pertains to paralysis 
of that nerve.  However, DC 8621 does not allow for a rating 
higher than 30 percent, which is assigned for incomplete 
severe paralysis of the common peroneal nerve, whereas 
Diagnostic Code 8521 allows for a 40 percent rating for 
complete paralysis of that nerve.  As the Veteran has never 
been diagnosed with neuritis, and DC 8521 is more favorable 
to the Veteran as it allows for a potentially higher rating, 
the Board will rate the Veteran's neuropathy of the lower 
extremities under that diagnostic code. 

The Board has also considered other potentially relevant 
diagnostic codes, including DC 8520, for paralysis of the 
sciatic nerve; DC 8522, for paralysis of the musculocutaneous 
nerve (superficial peroneal); DC 8523, for paralysis of the 
anterior tibial nerve (deep peroneal); DC 8524, for paralysis 
of the internal popliteal nerve (tibial); and DC 8525, for 
paralysis of the posterior tibial nerve.  38 C.F.R. § 4.124a.  
The Board notes in this regard that the particular nerve or 
nerves affected by the Veteran's neuropathy of the lower 
extremities have not been identified in the medical records 
and VA examination reports.  However, as will be discussed in 
more detail below, the Board finds that the Veteran's 
neuropathy has never risen above the level of moderate 
incomplete paralysis.  None of the other potentially relevant 
diagnostic codes allow for a higher rating for mild or 
moderate incomplete paralysis, and some assign a lesser 
rating for these degrees of disability.  Thus, as the Veteran 
would not benefit from the application of a different 
diagnostic code, the Board finds that DC 8521 is adequate to 
rate the Veteran's neuropathy of the lower extremities. 

Under DC 8521, a 10 percent evaluation is assigned for mild 
incomplete paralysis; a 20 percent evaluation is assigned for 
moderate incomplete paralysis; and a 30 percent evaluation is 
assigned for severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, DC 8521.  A maximum 40 percent evaluation requires 
complete paralysis of the external popliteal nerve (common 
peroneal), with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost, abduction of 
foot lost, adduction weakened; and anesthesia covers entire 
dorsum of foot and toes.  Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Codes 8510 to 
8530.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  

The Board has reviewed the relevant medical evidence and the 
Veteran's statements regarding his disability.  In his July 
2004 claim, the Veteran stated that his feet sting, burn, and 
itch all through the day.  The Veteran stated that he also 
has pain in the ball of his right foot.  

A September 2004 VA treatment record shows the Veteran 
reported burning on the bottom of his feet.  A visual 
examination of the Veteran's feet was normal.  Pedal pulses 
were also normal.  Sensation was abnormal or decreased.  
Posterior tibial pulses were 2/4 bilaterally and a 
monofilament test was 3/6 for the right foot and 4/6 for the 
left foot.  The examination results placed the Veteran at 
Level 1, indicating that he was at a low risk for 
complications.  The Veteran had decreased sensation or 
circulation but no deformity or ulceration. 

November 2004 private treatment records indicate the Veteran 
was seen for complaints of intermittent pain, swelling and 
redness in his left ankle and foot for the past month, which 
was associated with plantar myofasciitis.  Follow-up 
indicates that the Veteran was asymptomatic. 

A January 2005 VA treatment record reflects that sensory 
examination of the Veteran's feet, including to light touch, 
pin-prick and monofilament, was normal.  Posterior tibial 
pulses were 2/4 bilaterally.  The results of the examination 
placed the Veteran at Level 1, indicating that he was at a 
low risk for complications.  The Veteran had decreased 
sensation or circulation, but no deformity or ulceration.  

At a February 2005 VA examination, the Veteran reported 
tingling, burning, pins and needles, and numbness in the 
lower extremities.  On examination, the Veteran had decreased 
filament and vibratory sensation of the toes, plantar, ankle 
and mid-calf area.  The examiner reported that there was no 
decrease in the Veteran's daily activities, including his 
general employment capacity.  

A September 2005 VA treatment record reveals the Veteran's 
complaints of tingling of his feet in the morning.  A visual 
examination of the Veteran's feet was normal.  Pedal pulses 
were normal.  Sensation was normal/intact to monofilament.  
Posterior tibial pulses were 3/4 bilaterally, and a 
monofilament test was 2/6 for the right foot and 4/6 for the 
left foot.  The Veteran's podiatry risk score was a Level 0, 
indicating normal risk.  The Veteran had normal sensation and 
circulation, no deformity, and no ulceration. 

In February 2006, the Veteran reported occasional burning and 
aching of the right leg, but no weakness. 

At the March 2006 DRO hearing, the Veteran stated that his 
problems with the lower extremities mostly pertain to the 
left foot.  He stated that his whole leg goes to sleep, 
burns, and itches, mostly when he stands on it.  The Veteran 
stated that these symptoms occur every day.  The Veteran 
stated that he also had numbness in his feet.  The Veteran 
denied seeking treatment for his legs.  The Veteran stated 
that when he reported his symptoms to a doctor, the doctor 
told him that they were caused by his sugar level and would 
resolve once this was under control.  The Veteran denied that 
any doctor ever told him that he had weakness in his feet or 
legs. 

At the December 2008 VA examination, the Veteran described 
tingling dysesthesias in the toes and burning in his feet.  
The Veteran reported that his right foot was particularly 
affected, with more burning in the sole and more tingling in 
the toes.  He denied having any falls.  On examination, the 
Veteran had a normal station and gate.  He walked on the 
heels and toes without lower back pain.  Straight leg raising 
was negative at 70 degrees bilaterally.  The Veteran was able 
to balance on either foot but could not tandem walk.  Deep 
tendon reflexes were 2+ except absent ankle reflexes, with 
downgoing toes.  The Veteran's motor control was 5/5 in all 
distal muscle groups of the upper and lower extremities.  The 
Veteran's sensation was intact distally in the lower 
extremities to 2-point discrimination.  However there was 
decreased 2-point discrimination in the feet both medially 
and laterally.  The Veteran could not feel the monofilament 
at both insteps, and vibration was absent at both great toes 
and the right first metatarsal head.  The Veteran's position 
sense was also decreased at both great toes.  The examiner 
summarized that the Veteran was unable to tandem walk and was 
a borderline fall risk.  

In reviewing the above evidence, the Board finds that ratings 
higher than 10 percent are not warranted prior to December 
31, 2008.  The Veteran's symptoms are wholly sensory, and 
include burning, tingling, and numbness.  Examinations of the 
Veteran's feet have shown some loss of sensation, but no 
deformity or functional impairment.  There is no evidence of 
anesthesia of the dorsum of the foot and toes.  Moreover, 
there is no indication that the Veteran's ability to stand or 
walk has been compromised prior to December 31, 2008.  The 
February 2005 VA examiner found no decrease in the Veteran's 
daily activities, including his general employment capacity, 
due to his peripheral neuropathy of the bilateral lower 
extremities.  Although the Veteran complained of pain and 
swelling in his feet in November 2004, these symptoms quickly 
resolved, and there is no evidence that the Veteran ever 
reported them again.  Moreover, there is no indication that 
they were attributable to neuropathy as the diagnosis was 
plantar myofasciitis.  At the DRO hearing, the Veteran 
described burning, tingling, and numbness in his feet, but 
did not state that these symptoms have imposed any functional 
limitations.  The Board finds that the preponderance of the 
evidence shows that the Veteran's symptoms were mild in 
nature prior to December 31, 2008, and thus a disability 
rating higher than 10 percent for peripheral neuropathy in 
either lower extremity is not warranted.  

The Board further finds that ratings higher than 20 percent 
are not warranted since December 31, 2008.  There is no 
evidence in the December 2008 VA examination that the 
Veteran's peripheral neuropathy of the bilateral lower 
extremities approximates any of the functional limitations in 
either lower extremity associated with complete paralysis 
under DC 8521.  The VA examination indicates that the Veteran 
has decreased sensation in the feet both medially and 
laterally and numbness at the bottom of his feet and in the 
great toes.  However, there is no indication that the Veteran 
has anesthesia covering the entire foot or loss of sensation 
to the point of severe incomplete paralysis.  The Veteran was 
able to walk on his heels and toes, and did not report in the 
examination or elsewhere that he has any limitations in his 
work or activities of daily living due to his symptoms.  The 
examiner did find that the Veteran could not tandem walk and 
was a borderline fall risk.  However, the Veteran reported 
that he had not fallen in the past.  Based on this evidence, 
the Board finds that the Veteran's peripheral neuropathy of 
the bilateral lower extremities is not severe enough to 
warrant ratings higher than 20 percent as of December 31, 
2008.  

The Board has considered the possibility of other staged 
ratings, but finds that the 10 percent ratings prior to 
December 31, 2008 and the 20 percent ratings from December 
31, 2008 adequately reflect the changes in the Veteran's 
peripheral neuropathy of the lower extremities over the 
course of the appeal.  See Fenderson, supra.  Therefore, 
further staging is not warranted.  

The Board has also considered whether the Veteran's claim 
should be referred for an extraschedular rating.  See Thun, 
supra.  As discussed above, referral for an extraschedular 
rating is only warranted when the Veteran's disability is so 
unusual that the rating criteria cannot be used to evaluate 
it.  See 38 C.F.R. § 3.321(b); VAOPGCPREC 6-96; Fisher, 
supra.  The Board considers such factors as whether the 
disability causes marked interference with employment or 
frequent periods of hospitalization.  See 38 C.F.R. § 
3.321(b)(1); Shipwash, supra.  

Here, the Board finds that the Veteran's peripheral 
neuropathy of the lower extremities does not warrant an 
extraschedular rating.  His reported symptoms are those 
contemplated by the rating criteria.  There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  The Veteran has not submitted evidence 
indicating that his peripheral neuropathy of the lower 
extremities has caused marked interference with employment or 
frequent periods of hospitalization or is otherwise so 
unusual that it cannot be evaluated under the schedular 
criteria.  Therefore, referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
ratings greater than 10 percent prior to December 31, 2008, 
and greater than 20 percent from December 31, 2008, for 
peripheral neuropathy of the bilateral lower extremities must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
prior to December 31, 2008, and in excess of 20 percent 
thereafter, is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity prior to December 31, 2008, and in excess of 20 
percent thereafter, is denied.  


REMAND

The Board finds that remand is necessary to afford a complete 
and contemporaneous VA examination of the Veteran's 
peripheral neuropathy of the bilateral upper extremities that 
complies with the Board's November 2008 remand instruction. 

The Veteran was provided a VA examination in December 2008 
for his peripheral neuropathy.  In the September 2009 
informal hearing presentation, the Veteran, through his 
representative, argued that the examiner did not discuss the 
Veteran's upper extremities.  The Board finds that, while it 
appears that the examiner may have examined the Veteran's 
upper extremities to some extent, his reported findings are 
insufficient for the Board adequately evaluate the Veteran's 
disabilities.  Moreover, the examiner did not identify the 
nerve or nerves involved.  This identification is crucial as 
it determines which diagnostic code will be applied and hence 
the percentage to be assigned the Veteran's degree of 
disability.  

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the appellate courts.  Where 
the remand orders of the Board or the courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a 
neurological examination to assess the 
current severity of his service-connected 
peripheral neuropathy of the upper 
extremities.  The entire claims file and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

All indicated tests and studies are to be 
performed.  The examiner must specifically 
identify the nerve or nerves involved.  
The examiner must also identify the 
manifestations of the peripheral 
neuropathy in each upper extremity and 
indicate whether there is complete or 
incomplete paralysis and, if the paralysis 
is incomplete, provide an opinion as to 
whether the incomplete paralysis is mild, 
moderate, or severe.  The examiner should 
also describe the impact of the Veteran's 
peripheral neuropathy of the upper 
extremities on his activities of daily 
living and employment. 

The examiner must give a complete 
rationale for any opinion provided. 


2.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


